internal_revenue_service number release date index number ------------------------- -------------------------------------- ------------------------ ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc ita b05 plr-138940-07 date date ty ------- ty ------- taxpayer -------------------- ---------------------------------------------------------------------------------------- predecessor ----------------------------- parent --------------------------------------------------------------------- parent --------------------------------------------------------------------- former parent -------------------------------- partnership ------------------------------------------- corporation ----------------------------------------------------------- corporation ------------------------------------------------------------ corporation --------------------------------------------- business a --------------------------------------------------------------------------------------- ------------ production assets ---------------- primary claimant ------------------------------------------ entity a ----------------------- entity b -------------------------- plr-138940-07 entity c -------------------------------------------- member d -------------------------------------------- regulatory agency ----------------------------------------------------- a ---- month ------------------ year ------- year ------- year ------- year ------- dollar_figurea ----------------------- dollar_figureb ----------------------- dollar_figurec ----------------------- dollar_figured ------------------------ dollar_figuree ------------------------ dollar_figuref -------------------------- dollar_figureg ------------------------ dollar_figureh ------------------------ dollar_figurei dollar_figurej dollar_figurek dollar_figurel ---------------------- ---------------------- ---------------------- ---------------------- dollar_figurem ----------------------- dollar_figuren ---------------------- plr-138940-07 dollar_figureo date date date date date ---------------------- ----------------- ----------------- ------------------ ------------------- ------------------------ date --------------------------- date ------------------ date ------------------- date ------------------------ date ---------------------- date -------------------------- state a -------------- a ------ b ------ settlement agreement ------------------------------------------- product a -------------------------------------------------- subproduct a1 ------------------- subproduct a2 ------------------------ tier -------------- rate agreements -------------------------------------------- plr-138940-07 bankruptcy court -------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- period -------- period ------------- period ------------------------------------------- period -------------------------------------------------------- dear ----------------- this letter responds to parent 3’s request for a ruling regarding the application of sec_1341 to amounts paid to settle certain claims asserted against members of an affiliated_group or their predecessors of which parent is the common parent taxpayer taxpayer files a consolidated federal_income_tax return taxpayer engages in business a prior to date parent a predecessor of parent and its subsidiaries were members of group an affiliated_group_of_corporations with former parent as the common parent group filed a consolidated federal_income_tax return on date former parent distributed the common_stock it held in parent to former parent shareholders the service ruled that under sec_355 no gain_or_loss would be recognized to former parent upon the distribution of parent stock to former parent shareholders the service also ruled that under sec_355 no gain_or_loss would be recognized by former parent’s shareholders upon their receipt of parent stock after the service issued this ruling certain events caused former parent to request supplemental rulings from the service in the supplemental ruling_request former parent represented that pursuant to arms-length agreements between former parent and parent former parent directly and indirectly contributed cash to parent to defray certain expenses that parent incurred in connection with a public offering of parent stock prior to the spin-off and the various distributions made in connection with the spin-off the capital_contribution in the supplemental plr the service ruled that the capital_contribution transferred by former parent to parent in constructive exchange for additional shares of parent common_stock followed by former parent’s distribution of all of its parent common_stock constituted a reorganization within the meaning of sec_368 the service also ruled that former parent and parent would each be a_party_to_a_reorganization within the meaning of sec_368 in addition the service modified its prior ruling that under sec_355 no gain_or_loss would be recognized by former parent upon its distribution of parent stock to former parent’s shareholders the prior ruling was modified to provide that under section plr-138940-07 c no gain_or_loss would be recognized by former parent upon the distribution of parent stock to former parent’s shareholders during year and year entity a and entity b were disregarded entities for federal_income_tax purposes that were treated as part of partnership partnership had two corporate partners corporation and corporation each of which owned a interest in partnership corporation and corporation were members of group during this period in month corporation merged into corporation resulting in the liquidation of partnership following the merger for federal_income_tax purposes entity a and entity b were disregarded entities not treated as separate from their owner corporation sometime in year corporation changed its name to corporation state a began the process of shifting to a competitive method to determine tier rates for product a during period competitive bidding among producers of product a began during period because of various physical constraints it was necessary for certain producers of product a to supply product a at certain times irrespective of bid to implement this requirement certain producers of product a were required to enter into rate agreements pursuant to which they received a form of regulated rather than purely competitive market price for product a during certain periods entity a and entity b sold product a disputes arose regarding the proper share of certain entity a and entity b costs that should be recoverable by those entities through charges for product a under the rate agreements the cost share issue entity a and entity b collected amounts for product a pursuant to the rate agreements subject_to the obligation to refund with interest any amounts that were subsequently determined to be excessive in a date decision a regulatory agency administrative law judge issued an initial decision with a supporting opinion regarding the proper method to determine recoverable amounts pertaining to the cost share issue pursuant to the decision amounts previously collected by entity a and entity b with regard to the cost share issue would have been excessive however regulatory agency never issued a final ruling definitively resolving the issue after parent 2’s spin-off from group the consolidated_group headed by parent group experienced financial difficulties on date and various dates thereafter parent and a of its direct and indirect subsidiaries filed voluntary bankruptcy petitions under chapter of the united_states bankruptcy code entity a and entity b also participated in the bankruptcy filings although various members of group were entity a and entity b each had names differing from their current name while associated with members of group to simplify the discussion the entities in question will only be referred to in this memorandum as entity a and entity b plr-138940-07 placed in separate groups for some bankruptcy purposes all or the vast majority of the bankruptcy cases were jointly administered2 during the bankruptcy proceedings primary claimant filed a proof_of_claim proof_of_claim against entity a seeking a total of dollar_figurea this amount consisted of dollar_figureb relating to claims for overcharges relating to the cost share issue for period dollar_figurec for certain invoice disputes relating to sales of product a pursuant to the rate agreements dollar_figured relating to the recovery_of certain costs in providing product a dollar_figuree for claimed overcharges pertaining to rate agreements applicable to year and dollar_figuref for interest through date on the dollar_figureb and dollar_figurec claims primary claimant also filed a proof_of_claim proof_of_claim against entity b seeking a total of dollar_figureg this amount consisted of dollar_figureh relating to claims for overcharges relating to the cost share issue for period dollar_figurei for certain invoice disputes relating to sales of product a pursuant to the rate agreements dollar_figurej for claimed overcharges pertaining to rate agreements applicable to year and dollar_figurek for interest through date on the dollar_figureh and dollar_figurei claims on date relevant members of group and others entered into a settlement agreement with various parties pursuant to the settlement agreement primary claimant and relevant members of group and others agreed to resolve all claims relating to rate agreements arising from circumstances prior to or including date regulatory agency approved the settlement agreement on date the bankruptcy court approved the settlement agreement on date making it effective on that date the settlement agreement entitled primary claimant to a distribution of money and or other_property with respect to proofs of claim and specifically the settlement agreement entitled primary claimant to a bankruptcy claim in entity a’s reorganization plan of dollar_figurel in cash and or securities to the extent this amount was paid through the issuance of securities the settlement agreement obligated primary claimant to sell the securities in a commercially reasonable manner designed to maximize their liquidated value to the extent the sum of the net amounts received from security sales plus cash fell short of the dollar_figurel the settlement agreement entitled primary claimant to recover the shortfall by taking credits against charges of entity a for the provision of valuable consideration to primary claimant in the future in addition entity a could elect to eliminate any shortfall through a cash payment finally the settlement agreement obligated entity c to pay the shortfall in cash if not otherwise satisfied through the foregoing procedures within a specified time period on date the bankruptcy court approved and confirmed a bankruptcy reorganization plan the plan for the members of group and others that plan required parent to in the remainder of this memorandum references to group in the context of the bankruptcy reorganization plan refer to those group members and others covered by the plan plr-138940-07 change its name3 and to transfer substantially_all of its assets to parent or one or more subsidiaries of parent the liabilities of parent and its subsidiaries post- reorganization taxpayer were as specified in the plan pursuant to the plan taxpayer continued the business operations previously conducted by group prior to the reorganization the plan also required various asset transfers and organizational changes within taxpayer below the level of parent taxpayer has represented that this reorganization qualified as a reorganization within the meaning of sec_368 the service did not issue a ruling on this issue in addition to the dollar_figurel cash and or securities previously discussed the settlement agreement also entitled primary claimant to receive either the production assets from entity a and member d or cash and or securities of either dollar_figurem or dollar_figuren depending on the circumstances the distribution of dollar_figurel to primary claimant made on or about date consisted of a cash and b stock in parent in accordance with the settlement agreement primary claimant liquidated the parent stock to the extent the net_amount_realized from the sale of the stock was less than the stated amount of the distributions the shortfall was made up by payment from either entity a or entity c or from withholding of payments by primary claimant through the crediting mechanism discussed above on or about date primary claimant elected to close on the transfer of the production assets to primary claimant at the time of closing the production assets had a fair_market_value of dollar_figureo the issue to be resolved is whether taxpayer may obtain the benefits of sec_1341 with regard to the amounts transferred to primary claimant sec_1341 law and analysis to qualify for the tax benefits of sec_1341 a taxpayer must satisfy the following three requirements of sec_1341 a the taxpayer must have included an item in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to the item a a deduction must be allowable to the taxpayer for the current taxable_year because it was established after the close of the taxable_year or years of income inclusion that the taxpayer did not have an unrestricted right to the item or portion thereof and all existing equity interests in parent were cancelled and new equity interests in parent were issued for the benefit of certain parties parent retained only a small fraction of the assets previously owned all assets necessary for the operation of the future reorganized business operations were transferred to taxpayer plr-138940-07 a the amount of the deduction must exceed dollar_figure when it applies sec_1341 imposes on the taxpayer the lesser_of the normal income_tax for the year in which excess income is restored by the taxpayer with a deduction for the amount restored sec_1341 or a tax computed for the current taxable_year without the deduction for the restored item_of_income but with a reduction in tax equal to the amount that the tax for the year in which the taxpayer received the excess income would have been decreased if the amount restored had been excluded from income in that year sec_1341 sec_381 sec_381 provides that in the case of certain acquisitions of assets of a corporation by another corporation the acquiring_corporation succeeds to certain tax_attributes of the transferor_corporation listed in sec_381 determined as of the close of the day of distribution or transfer subject_to the conditions and limitations specified in sec_381 and sec_381 sec_381 does not expressly list the ability to use sec_1341 with respect to the disgorgement by the acquiring_corporation of an item previously included in gross_income in a prior taxable_year by the transferor_corporation nevertheless the service has ruled that the right in reality the right of the acquiring_corporation to treat the sec_1341 requirement as satisfied by the transferor corporation’s previous inclusion of an item in gross_income under a claim or right to the tax benefits of sec_1341 may transfer to the acquiring_corporation under sec_381 revrul_71_496 1971_2_cb_315 where m was merged into p in pursuant to a reorganization qualifying under sec_368 p was allowed to compute tax_liability under sec_1341 where it was required to refund to the government subsidy payments that m received and included in gross_income under a claim of right for and the amount of stock exchanged by p pursuant to the reorganization did not reflect the obligation to refund the subsidy payments a carryover of tax_attributes from the transferor to the acquiring_corporation may occur in a corporate_liquidation under sec_332 sec_381 or in a transfer of corporate assets to which sec_361 applies but only if the transfer is in connection with a reorganization described in subparagraph a c d f or g of sec_4 although the revenue_ruling technically only addresses a situation in which the requirements of sec_381 are satisfied the same result applies where the amount is deductible in accordance with the sec_381 regulations if a liability is assumed by the acquiring_corporation and sec_381 does not apply than sec_381 will apply in either event the acquiring_corporation essentially steps into the shoes of the transferor_corporation with respect to the character of the deduction see sec_1_381_c_4_-1 plr-138940-07 a however in the case of a reorganization under sec_368 or g the transfer of tax_attributes occurs only if the requirements of subparagraphs a and b of sec_354 are satisfied sec_381 the requirements of sec_354 and b are satisfied only if the corporation to which the assets are transferred acquires substantially_all of the assets of the transferor of such assets and the stock securities and other properties received by such transferor as well as the other properties of such transferor are distributed in pursuance of the plan_of_reorganization consequently sec_381 does not allow the transfer of corporate tax_attributes from one corporation to another in either d or g reorganizations where the property transfers result from corporate_divisions finally notwithstanding the above sec_1_381_a_-1 states sec_381 does not apply to partial liquidations divisive reorganizations or other transactions not described in subparagraph of this paragraph moreover sec_381 does not apply to the carryover of an item or tax attribute not specified in subsection c thereof in a case where sec_381 does not apply to a transaction item or tax attribute by reason of either of the preceding sentences no inference is to be drawn from the provisions of sec_381 as to whether any item or tax attribute shall be taken into account by the successor_corporation partnership provisions sec_701 provides that a partnership as such shall not be subject_to the income_tax imposed by chapter of the internal_revenue_code the code instead persons carrying on business as partners shall be liable for income_tax only in their separate or individual capacities in determining their taxable_income sec_702 requires partners to take into account their distributive_share of various items of partnership income gain loss deduction and credit where the character of a partner’s distributive_share of items of income gain loss deduction or credit could be important to the determination of the partner’s tax_liability sec_702 requires the character of such distributive_share to be determined as if realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_702 provides that where it is necessary to determine the gross_income of a partner for purposes of the code such amount shall include the partner’s distributive_share of the gross_income of the partnership does taxpayer succeed to the sec_1341 tax attribute plr-138940-07 entity a and entity b generated items of gross_income attributable to sales of product a pursuant to the rate agreements while these entities were part of partnership for sec_1341 purposes the items were includible in the gross_income of the partners corporation and corporation based on their respective distributive shares of such gross_income for periods when these entities were treated as entities not separate from their corporate owners for sec_1341 purposes the items were includible in the gross_income of their corporate owners a portion of these amounts were subsequently required to be restored to primary claimant pursuant to the settlement agreement some of the amounts at issue were includable in the gross_income of members of group during the pre-spinoff period and some of the amounts at issue were includible in the gross_income of one or more members of group during the post-spin-off period however the refunds occurred after the bankruptcy reorganization assuming that the corporations that included the relevant amounts in gross_income satisfied sec_1341’s requirement that an item have been included in gross_income in a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to the item the question remains as to whether taxpayer obtains the benefit of this tax attribute although the tax attribute in question is technically satisfying the requirements of sec_1341 to simplify the discussion we will refer to this tax attribute as the sec_1341 tax attribute for amounts included in gross_income attributable to the pre-spin off period the first question is whether the sec_1341 tax attribute left group and attached to group or one or more of its members following the spin-off the supplemental plr classified the direct and indirect transfer of cash to parent followed by the distribution of parent stock to former parent shareholders as a sec_368 reorganization because of this taxpayer argues in part that under revrul_71_496 parent and by implication group succeeded to any sec_1341 tax attribute originally attached to group however it is clear that parent or group as a whole did not succeed to the sec_1341 tax attribute under sec_381 because former parent did not transfer substantially_all of its property to parent the direct and indirect transfer of cash to parent followed by the spin-off constituted a divisive_reorganization that did not satisfy the requirements of sec_354 making sec_381 inapplicable however this conclusion does not end the analysis no consolidated_return_regulations expressly address the application of sec_1341 most importantly no consolidated_return_regulations address how sec_1341 applies when a member leaves a consolidated_group and then is subsequently required to disgorge income earned while it was a member of that group nevertheless sec_1_1502-80 generally provides that the code which includes sec_1341 or other law shall be applicable to the group to the extent the regulations do not exclude its application plr-138940-07 disregarding the dollar_figure requirement in sec_1341 there are two primary requirements that must be satisfied for sec_1341 to apply the taxpayer must have included an item in gross_income for a prior taxable_year or years under a claim of right and the taxpayer must be entitled to a deduction in the current taxable_year because the taxpayer is under a legal_obligation to disgorge all or a portion of the item included in gross_income for the prior taxable_year or years sec_1_1502-11 makes the first step in computing consolidated_taxable_income taking into account the separate_taxable_income of each member of the group with certain exceptions not relevant here sec_1_1502-12 provides that the separate_taxable_income of a member of a consolidated_group including a case in which deductions exceed gross_income is computed in accordance with the provisions of the code covering the determination of taxable_income of separate corporations computing the separate_taxable_income of a member of the group requires separately taking into account that member’s gross_income and that members’ deductions from gross_income if a member includes an item in gross_income under a claim of right that item_of_gross_income is taken into account in determining the member’s separate_taxable_income likewise where the member is entitled to a deduction in a later taxable_year for disgorging all or a portion of that item_of_gross_income the deduction is taken into account in computing the member’s separate_taxable_income although there are some items of income and deduction that the consolidated_return_regulations require to be computed on a consolidated basis the regulations do not impose such a requirement for the items at issue in this case admittedly the tax benefits of sec_1341 reduce the consolidated_tax_liability of the entire group however because both of the essential elements necessary to qualify for the tax benefits of sec_1341 are taken into account in computing a member’s separate_taxable_income the sec_1341 tax attribute constitutes a tax attribute of the individual member rather than a tax attribute that attaches to the group when the item is included in gross_income because neither former parent nor the members of group that remained with former parent after the spin-off had any liability to disgorge the amounts at issue treating the sec_1341 tax attribute as attached to group rather than the individual member that included the amounts in gross_income would result in denying sec_1341 tax benefits to any taxpayer under the facts of this case this further supports the conclusion that the sec_1341 tax attribute attaches to individual members of a consolidated_group rather than to the group as a whole amounts restored to primary claimant included amounts included in gross_income both prior to the spin-off and after the spin-off but prior to the bankruptcy reorganization the plr-138940-07 restoration to primary claimant occurred after the effective date of the bankruptcy plan consequently the restoration of income occurred when parent constituted the common parent of the relevant consolidated_group however from the preceding discussion it follows that if the same corporation that included the amounts in gross_income is allowed a deduction attributable to the repayment of such amounts the sec_1341 tax attribute remains associated with that corporation during the period in which the restoration to primary claimant is made taxpayer has represented that corporation merged into corporation prior to the spin-off because corporation ceased to exist at that time the sec_1341 tax attribute that attached to corporation during the period that it recognized gross_income as a partner of partnership also vanished unless sec_381 or some other provision entitles corporation to succeed to that attribute provided that corporation assumed the refund obligation of corporation with respect to amounts corporation included in gross_income pursuant to the rate agreements in a transaction which qualifies under sec_381 or a pursuant to sec_381 corporation succeeds to corporation’ sec_2 sec_1341 tax attribute for amounts included in gross_income pursuant to the rate agreements we do not rule on whether these requirements were satisfied taxpayer has represented that various internal restructurings took place below the level of parent as part of the bankruptcy reorganization plan the details of those restructurings have not been provided even so this raises the possibility that the corporation that included the item in gross_income may not be the same corporation allowed a deduction6 for the restoration of a portion of that item_of_gross_income to primary claimant nevertheless provided that the corporation entitled to the deduction assumed any refund obligation to primary claimant relating to the rate agreements in a transaction that qualifies under sec_381 or a the acquiring_corporation succeeds to the sec_1341 tax attribute of the transferor_corporation pursuant to sec_381 we do not rule on whether these requirements were satisfied as noted above sec_1_381_a_-1 leaves open the possibility that a corporation that acquires the assets of another corporation may succeed to a tax attribute of the corporation whose assets are acquired notwithstanding that the payments made by members of the consolidated_group that did not include the disgorged items in their separate_taxable_income in a prior taxable_year other than payments made by entities that succeed to the sec_1341 tax attribute of the corporation that originally included the item in gross_income are treated as made on behalf of the entity liable for the disgorgement for example parent 3’s issuance of stock to primary claimant to partially satisfy the liabilities at issue is treated as if parent sold the stock for cash and then made capital_contribution of that cash in a manner designed to get the cash to the entities liable for the overcharge the corporations owning the disregarded entities liable for the overcharges would be entitled to the deductions the restoration of amounts previously included in gross_income qualify as trade_or_business deductions under sec_162 when paid see sec_1_461-4 in the case of a liability to pay a rebate refund or similar payment to another person economic_performance occurs as payment is made to the person to which the liability is owed plr-138940-07 acquisition satisfies neither sec_381 nor sec_381 or the tax attribute at issue is not listed in sec_381 we express no opinion in this case as to whether the corporation that is allowed a deduction for restoring an item_of_gross_income to primary claimant succeeds to the sec_1341 tax attribute of the corporation that originally included the item in gross_income if the requirements of neither sec_381 nor sec_381 are met the inventory rule the public_utility exception and other issues even if the requirements of sec_1341 - are satisfied the tax benefits of sec_1341 are denied for deductions that fall within the inventory rule_of sec_1341 that rule denies the tax benefits of sec_1341 to any deduction allowable with respect to an item which was included in gross_income by reason of the sale_or_other_disposition of stock_in_trade of the taxpayer or other_property of a kind which would properly have been included in the inventory of the taxpayer if on hand at the close of the prior taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business product a actually consists of two subproducts subproduct a1 and subproduct a2 the later of which in turn consists of several different items although an argument can be made that certain items falling within the scope of subproduct a2 qualify as the sale of something other than goods it is clear that the sale of subproduct a1 constitutes the sale_of_goods therefore the inventory rule may deny the tax benefits of sec_1341 to some of the items at issue unless an exception to that rule applies such an exception applies in the case of certain refunds required to be made by regulated public_utilities the public_utility exception sec_1341 provides an exception to the inventory rule if the deduction arises out of refunds or repayments with respect to rates made by a regulated_public_utility as defined in sec_7701 without regard to certain gross_income tests pertaining to revenue from regulated rates contained in the last two sentences thereof if such refunds or repayments are required to be made by the government political_subdivision agency_or_instrumentality referred to in such section or by an order of a court or are made in settlement of litigation or under threat or imminence of litigation the repayments at issue were required pursuant to the terms of the settlement agreement as approved by the bankruptcy court and regulatory agency consequently the public_utility exception to the inventory rule applies if the refunds at issue arise with respect to rates made by a regulated_public_utility sec_7701 defines a regulated_public_utility in part as a corporation engaged in the furnishing or sale of certain items including product a if the rates for the sale of such items have been established or approved by certain entities including regulatory agency prior to the revenue reconciliation act of 1990’s elimination of that provision to remove certain deadwood provisions from the code sec_167 provided various depreciation rules for public_utility_property sec_167 defined public_utility plr-138940-07 property in part as property used predominantly in the trade_or_business of the furnishing or sale of certain items if the rates for such furnishing or sale as the case may be have been established or approved by a state or political_subdivision thereof by any agency_or_instrumentality of the united_states or by a public service or public_utility commission or other similar body of any state or political_subdivision thereof sec_1_167_l_-1 further provides that the term established or approved includes the filing of a schedule of rates with a regulatory body which has the power to approve such rates even though such body has taken no action on the filed schedule or generally leaves undisturbed rates filed by the taxpayer involved for purposes of this ruling there is no relevant difference between the established or approved paragraph of sec_7701 relevant to this case and the sec_167 language quoted above simultaneously with the repeal of sec_167 for purposes of applying certain depreciation rules congress again defined public_utility_property in sec_168 using the same language previously found in sec_167 consequently the established or approved requirement of sec_7701 does not require the regulator to determine rates in a formal rate proceeding revrul_82_109 1982_1_cb_7 discussed treatment of investment tax_credits under provisions of the code analogous to the ones at issue here it held that property that is a qualifying_facility under section of the public_utilities regulatory policy act of is not public_utility_property under sec_48 of the code as in effect at the time of the issuance of the revenue_ruling if the rates charged are not determined on a rate-of-return basis the primary issue in that ruling was whether or not such a facility could be energy_property within the meaning of sec_48 sec_48 excluded public_utility_property from classification as energy_property in certain cases public_utility_property was defined for purposes of sec_48 by sec_46 as property used predominantly in the trade_or_business of the furnishing or sale of electricity for which the rates are regulated by a federal or state governmental body sec_1_46-3 of the regulations provided that a taxpayer's rates are regulated if they are established or approved on a rate-of-return basis that is the rates cover the taxpayer's cost of providing goods or services including a fair return on the taxpayer's investment in providing such goods or services where the taxpayer's costs and investments are determined by the use of a uniform system of accounts prescribed by the regulatory body regulatory agency has exclusive regulatory jurisdiction over tier rates for the sales of product a at issue in this case regulatory agency has the responsibility to ensure that any rates charged are just and reasonable and that they are not unduly discriminatory or preferential plr-138940-07 under standard procedure for setting rates a seller of product a files a rate schedule with regulatory agency for the agency’s approval regulatory agency may accept the rates as filed subject_to its authority to investigate and change the rates terms and conditions under the just and reasonable and not unduly discriminatory or preferential standard regulatory agency may accept for filing but suspend the effectiveness of the rates pending a hearing or other investigation parties that would be affected by the rates may challenge them before regulatory agency in the instant case the terms of the rate agreements at issue came into existence through an evolving process that took into account experience acquired through the impact of terms of prior rate agreements and that involved negotiations between both buyers and sellers of product a however all of the rates for product a established by these agreements fell under the jurisdiction of regulatory agency and were subject_to its approval regulatory agency approved a partial settlement of issues resulting in the terms of the rate agreements at issue and also approved these rate agreements subject_to future resolution of certain issues including the cost share issue furthermore as previously noted on date regulatory agency approved the settlement of the amounts at issue the next question concerns whether each of the amounts at issue relate to rates determined on a rate-of-return basis that is were the rates intended to allow the opportunity to recover the cost_of_producing product a which in the regulated rate context includes both a return of and on investment in contrast to the usual garden variety cost based regulated rate in which all of the production is subject_to the regulated rates entity a and entity b sold product a in both competitive bid based market transactions and also pursuant to the rate agreements entity a and entity b relied in large part on market-based transactions as a means to recover their investment in the production facilities and to earn a return on that investment nevertheless for purposes of applying the rate-of-return test entity a and entity b’s total investment in production facilities may be treated as split between the use of such facilities to produce product a sold in competitive bid-based market transactions and product a sold pursuant to the rate agreements the cost share issue concerned the appropriate percentage of certain costs that should be recoverable for the provision of product a pursuant to the rate agreements these costs included certain sunk fixed costs and other fixed costs as well as a provision allowing for a return on investment_entity a and entity b were allowed to take a significant percentage of these amounts into account in earning revenue from the sale of product a pursuant to the rate agreements when this formula was challenged the regulatory agency administrative law judge found it to be inappropriate the administrative law judge proposed a cost_recovery technique that would have eliminated a large percentage of the costs previously recovered by entity a and entity b through sales of product a pursuant to the rate agreements the administrative law judge rejected the position that sales of product a should be compensated under traditional cost-based ratemaking principles because the amounts in issue were collected under plr-138940-07 a rate formula rejected by the administrative law judge it follows that the judge viewed this formula as based on cost-based ratemaking principles regulatory agency never definitively ruled on the cost share issue although it did approve the settlement agreement the amount of claims paid under the settlement agreement constitutes a compromise of the positions taken by the parties before the administrative law judge we conclude that entity a and entity b qualified as regulated public_utilities within the meaning of sec_7701 with respect to income recognized from sales of product a pursuant to the rate agreements furthermore we conclude that the portion of the amount allocable to the cost share issue refunded to primary claimant pursuant to the settlement agreement qualifies as a refund or repayment with respect to rates within the meaning of sec_1341 therefore the public_utility exception applies to prevent the inventory rule to the extent it would otherwise apply from denying the tax benefits of sec_1341 to amounts refunded allocable to the cost share issue in addition the dollar_figuree and dollar_figurej claimed for alleged overcharges pertaining to rate agreements applicable to year concern the propriety of certain costs claimed in computing rates for the sale of product a for that year specifically these claims assert that such costs had not received adequate approval for inclusion in the computation of rates as specified under the terms of the rate agreements therefore the public_utility exception applies to prevent the inventory rule to the extent it would otherwise apply from denying the tax benefits of sec_1341 to amounts refunded allocable to such claims neither proof_of_claim nor proof_of_claim provides an explanation for the theory or theories for the claims relating to the invoice disputes to the extent the invoice disputes relate to claims that the quantity of product a billed for exceeded the quantity of product a actually delivered refunded amounts allocable to such claims would not be with respect to rates charged for product a see eg 824_f2d_1465 5th cir filed rate doctrine did not give federal energy regulatory commission exclusive jurisdiction over issues relating to quantity of electric power required to be purchased consequently the public_utility exception would not apply to claims based on quantity disputes and to the extent such claims were allocable to the sale_of_goods the inventory exception of sec_1341 would apply to deny the tax benefits of sec_1341 in situation of revrul_68_153 1968_1_cb_371 a railroad company restored to others certain overcharges for railway services that it had previously included in gross_income during prior taxable years the overcharges were attributable to mere errors on the taxpayer’s part such as arithmetic mistakes in calculating the amounts due however in the taxable years of income inclusion all the facts available to the taxpayer would if recognized have enabled it to correct the errors plr-138940-07 in revrul_68_153 the service concluded that the term appeared as used in sec_1341 of the code and in sec_1_1341-1 refers to a semblance of an unrestricted right in the year received as distinguished from an unchallengeable right which is more than an apparent right and from absolutely no right at all which is less than an apparent right whether a taxpayer had the semblance of an unrestricted right in the taxable_year of inclusion depends upon all the facts available at the end of such year under sec_1341 it must be established in the subsequent year that in the year of inclusion the taxpayer did not in fact or in law have an unrestricted right to the amount in question applying these principles to situation the service concluded that the tax benefits of sec_1341 did not apply to the refunds because in the case of mere errors all the facts available to the taxpayer at the end of the year of inclusion although not availed of by it would have indicated that the taxpayer had no right to the refunded amounts therefore to the extent any overcharges claimed under the invoice disputes are the product of mere errors on the part of the entities that billed for the overcharged amounts sec_1341 would not apply to amounts refunded allocable to such claimed overcharges in order for there to be an appearance of an unrestricted right to an item_of_gross_income within the meaning of sec_1341 in the taxable_year of inclusion there must be a factual or legal uncertainty regarding the taxpayer’s rights to such income at the close of that year situation of revrul_68_153 provides an example of a factual uncertainty that results in an appearance of an unrestricted right to income in situation during world war ii united_states government shipments were billed at commercial rates by the taxpayer pursuant to sec_22 and land-grant cutback agreements subject_to refunds in later years when wartime security restrictions were lifted in the year of inclusion the facts available to the taxpayer did not enable it to ascertain that lower freight charges were applicable either because the proper freight charge was unknown or because classification of the goods was unknown or for both reasons billings for the amounts at issue in the instant case involved the participation of an intermediate party to the extent invoice dispute claims involve facts that were not discoverable by entity a or entity b until after they included the disputed amounts in gross_income such amounts satisfied the appearance of an unrestricted right requirement of sec_1341 to the extent the invoice dispute claims are based on factual uncertainties of the type discussed in this paragraph or legal disputes concerning the rates charged the public_utility exception applies to prevent the inventory rule to the extent it would otherwise apply from denying the tax benefits of sec_1341 to amounts refunded allocable to such claims the dollar_figured claim relates to allegations that certain costs necessary to provide subproduct a2 were priced incorrectly from the preceding discussion it follows that if the overcharges occurred because of mere errors on the part of the seller pertaining to facts available to but not availed of by the seller the appearance of an unrestricted right requirement of sec_1341 would not be satisfied otherwise such requirements are satisfied plr-138940-07 allocation of settlement amount as previously noted a portion of the amounts claimed under both proof_of_claim and proof_of_claim consisted of interest to qualify for the tax benefits of sec_1341 the amount deducted must constitute a restoration of an amount included in gross_income in one or more prior taxable years because payment of interest on a claim does not constitute a restoration of an amount previously included in gross_income any portion of the settlement amount allocable to interest would not qualify for the tax benefits of sec_1341 sec_4 of revproc_2008_3 2008_1_cb_110 provides that the service will not issue a ruling that determines w hether an amount received in periodic_payments or as a lump sum in connection with a legal action or a settlement of a legal action is properly allocated including an allocation of all payments to one category to recovery_of_capital compensatory_damages punitive_damages dividends interest back pay etc for federal tax purposes we express no opinion regarding what amounts if any refunded pursuant to the settlement agreement consist of interest nor do we express any opinion regarding what portion of the amounts refunded pursuant to the settlement agreement are allocable to any of the individual items claimed in proof_of_claim and proof_of_claim application of sec_1341 the next issue concerns the computation of the decrease in tax under sec_1341 no consolidated_return_regulations allocate consolidated_tax_liability among members of a consolidated_group for purposes of the sec_1341 tax reduction computation in the absence of such regulations we conclude that any reduction in tax under sec_1341 equals the difference between the consolidated_tax_liability of the group that previously included the item in gross_income computed with and computed without the excluded portion of that item_of_income ruling subject_to the caveats listed above taxpayer is entitled to the tax benefits of sec_1341 with respect to amounts paid to primary claimant pursuant to the settlement agreement except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-138940-07 temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2008_1 2008_1_irb_1 however when the criteria in section dollar_figure of revproc_2008_1 2008_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william a jackson chief branch income_tax accounting cc
